DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/2021 has been considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Claims 1, 8, 15, and 16, recite “another device” and “the/said other device” corresponding to a single device of the invention (i.e. device (100) or device (200); see Fig. 1b), which presents ambiguity in the claim language.  A suggested correction includes amending the language to recite “a second device” to clarify the language of the claim.  Claims 2-7, 9-14, and 17, similarly repeat “the/said other device” and are rejected for dependent upon a rejected base claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasar et al. (US 2016/0094076; hereinafter Kasar).
With reference to claim 1, Kasar discloses a method of operating an electronic device (200), the method comprising:
operating an induction coil (212) located at a display screen (204) of the electronic device (200) to wirelessly charge another device (100) which is placed against or adjacent the display screen (204) (see paragraphs 101-102; Fig. 10); and
sending, to the other device (100), graphic content (260) of the display screen (204) of the electronic device (200) that is obscured by the other device (100) for display by the other device (100) whilst charging of the other device (100) is taking place (see paragraphs 136, 138; Fig. 27).

With reference to claim 2, Kasar discloses a method according to claim 1, and further discloses wherein sending of the graphic content (260) is performed in response to operating the induction coil (212) to wirelessly charge the other device (100) (see paragraphs 136, 138).

With reference to claim 3, Kasar discloses a method according to claim 2, and further discloses determining the graphic content (260) by determining a region of the display screen (204) that is obscured by the 

With reference to claim 4, Kasar discloses a method according to claim 2, and further discloses determining the graphic content (260) by determining a region of the display screen (204) that is obscured by the other device (100) whilst charging of the other device (100) is taking place by detecting at least one point of contact between the other device (100) and the display screen (204), the graphic content (260) being graphic content displayed in the obscured region (266) (see paragraphs 134, 136, 138; Figs. 24, 27).

With reference to claim 5, Kasar discloses a method according to claim 4, and further discloses detecting the at least one point of contact using at least one of: a touch sensor; an ultrasonic sensor; an infrared sensor; a proximity sensor; and a pressure sensor (in teaching proximity sensing; see paragraph 129). 

With reference to claim 6, Kasar discloses a method according to claim 4, and further discloses wherein the determining the obscured region 

	With reference to claim 8, Kasar discloses an electronic device (200) comprising: 
	a display screen (204); and 
an induction coil (212) located at the display screen (204) for wirelessly charging another device (100) which is placed against or adjacent the display screen (204) in use (see paragraphs 101-102; Fig. 10); 
the electronic device (200) being configured to send to said other device (100) graphic content (260) of the display screen (204) that is obscured by said other device (100) for display by said other device (100) whilst charging of said other device (100) is taking place (see paragraphs 136, 138; Fig. 27).

With reference to claim 9, Kasar discloses an electronic device according to claim 8, and further discloses wherein the electronic device (200) is configured to send the graphic content (260) in response to 

With reference to claim 10, Kasar discloses an electronic device according to claim 9, and further discloses wherein the electronic device (200) is configured to determine the graphic content (260) by determining a region of the display screen (204) that is obscured by the said other device (100) whilst charging of said other device (100) is taking place based on a location of the induction coil (212) in the display screen (204), the graphic content (260) being graphic content displayed in the obscured region (266) (see paragraphs 136, 138; Figs. 24, 27).

With reference to claim 11, Kasar discloses an electronic device according to claim 9, and further discloses wherein the electronic device (200) is configured to determine the graphic content (260) by determining a region of the display screen (204) that is obscured by said other device (100) whilst charging of said other device (100) is taking place by detecting at least one point of contact between said other electronic device (100) and the display screen (204), the graphic content (260) being graphic content displayed in the obscured region (266) (see paragraphs 134, 136, 138; Figs. 24, 27). 

claim 12, Kasar discloses an electronic device according to claim 11, and further discloses wherein the electronic device (200) comprises at least one sensor of: a touch sensor; an ultrasonic sensor; an infrared sensor; a proximity sensor; and a pressure sensor; and the electronic device is configured to detect the at least one point of contact using the at least one sensor (in teaching proximity sensing; see paragraph 129).

With reference to claim 13, Kasar discloses an electronic device according to claim 11, and further discloses wherein the electronic device (200) is configured to determine the obscured region (266) by detecting a point of contact between a first corner of said other device (100) and the display screen (204) of the electronic device (200) and a point of contact between a second corner of said other device (100) and the display screen (204) of the electronic device (200) (in teaching device outline (266); see paragraph 134; Figs. 23B, 24).

With reference to claim 15, Kasar discloses a method of operating an electronic device (100), the method comprising: 
wirelessly charging the electronic device (100) via an induction coil (112) located in a display screen (204) of another device (200) when the electronic device (100) is placed against or adjacent the display screen of 

With reference to claim 16, Kasar discloses a method of operating an electronic device (200), the method comprising: 
operating an induction coil (212) located at a display screen (204) of the electronic device (200) to wirelessly charge another device (100) which is placed against or adjacent the display screen (204) such that the other device (100) obscures an area (266) of the display screen (204) of the electronic device (200) (see paragraphs 55, 101-102, 132; Figs. 10, 23); 
and sending, to the other device (100), graphic content (260) of the display screen (204) of the electronic device (200) for display by the other device (100) whilst charging of the other device (100) is taking place (see paragraphs 134, 136, 138; Figs. 24, 27), the graphic content (260) corresponding to the obscured area (266) of the display screen (204) such that the other device (100) can replicate the obscured area (266) of the display screen (204) (see paragraphs 134, 136, 138; Figs. 24, 27).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kasar as applied to claims 1, 8, or 16 above, and further in view of Kim et al. (US Patent Publication No. 2015/0061970; hereinafter Kim).
With reference to claims 7, 14, and 17, Kasar discloses the electronic device and the method for operating the electronic device as explained above with reference to claims 1, 8, or 16, and while it is well known for an 
Kim discloses a method and apparatus for sharing a screen with a counterpart electronic device (100) (see abstract) having a memory (130) (see paragraphs 46-47; Figs. 1-2) wherein sending the graphic content from a frame buffer of the electronic device to the other device (see paragraphs 69, 78-79; Figs. 4-5).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a frame buffer similar to that which is taught by Kim in a system similar to that which is taught by Kasar in order to provide transmission between electronic devices (see Kim; paragraph 17)


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KAWAMURA (US PGPub 2010/0081378) discloses a power supply system that achieves matching between two wireless electronic devices such as a power supply device having a near-field wireless communication function and a portable telephone having the same function and performs wireless charging process (see paragraphs 59-61; Figs. 1-3).
DEROO et al. (US PGPub 2018/0357982) discloses a system for sharing display information between multiple electronic devices comprising frame grabbers and buffers adapted to store the image data for display data shared between the electronic devices (see paragraphs 83-85; Fig. 2).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595. The examiner can normally be reached Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application 





/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625